          Case 2:18-cr-00408-DAK Document 39 Filed 06/17/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,

                        Plaintiff,                          MEMORANDUM DECISION
                                                                AND ORDER
v.
                                                             Case No. 2:18-cr-00408-DAK
WADE ROSS WADLEY,
                                                                Judge Dale A. Kimball
                        Defendant.


       This matter is before the court on Defendant’s Motion for Reduction in Sentence Under

18 U.S.C. § 3582(c)(1)(A). In December 2018, Defendant pleaded guilty to one count of Bank

Robbery in violation of 18 U.S.C. § 2113(a). In March 2019, this court sentenced Defendant to

48 months imprisonment and 36 months of supervised released. Defendant now requests that,

pursuant to 18 U.S.C. § 3582(c)(1)(A), the court reduce his sentence by six months such that he

can carry out the remainder of his sentence in a halfway house or in home confinement because

he suffers from several health issues that put him at a greater risk of severe complications if he

were to contract COVID-19. Plaintiff United States of America (the “Government”) opposes

Defendant’s request.

                                          DISCUSSION

       18 U.S.C. § 3582(c) permits a court to reduce a defendant’s term of imprisonment

pursuant to a motion seeking such relief. “Prior to the enactment of the First Step Act, only the

[Federal Bureau of Prisons] could” file a motion for a compassionate release or a sentence

modification under 18 U.S.C. § 3582(c)(1)(A). United States v. Willis, 382 F. Supp. 3d 1185,

1187 (D.N.M. 2019). The First Step Act, however, modified 18 U.S.C. § 3582(c) to allow a

defendant federal prisoner to file the motion with the court him or herself. Id. Nevertheless,
          Case 2:18-cr-00408-DAK Document 39 Filed 06/17/20 Page 2 of 6



before a defendant can file a motion, it is required that the defendant “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       If the preceding requirement is satisfied, a court may reduce a defendant’s sentence if it

finds that “extraordinary and compelling reasons warrant such a reduction,” 18 U.S.C. §

3582(c)(1)(A)(i). Although the phrase “extraordinary and compelling reasons” is not defined in

the statute, “[t]he [United States] Sentencing Commission has defined ‘extraordinary and

compelling reasons’” to include serious medical conditions. United States v. Gutierrez, No. CR

05-0217 RB, 2019 WL 2422601, at *2 (D.N.M. June 10, 2019) (unpublished). More

specifically, the Application Notes to the Federal Sentencing Guidelines provide that

extraordinary and compelling reasons exist for medical conditions when:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.

       (ii) The defendant is—

               (I)     suffering from a serious physical or medical condition,

               (II)    suffering from a serious functional or cognitive impairment, or

               (III)   experiencing deteriorating physical or mental health because of the
                       aging process,

               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she
               is not expected to recover.




                                                 2
          Case 2:18-cr-00408-DAK Document 39 Filed 06/17/20 Page 3 of 6



U.S.S.G. 1B1.13. Further, the Application Notes provide an additional category entitled “Other

Reasons” which establishes that extraordinary and compelling reasons other than those

mentioned above can serve as a basis for a sentence reduction. See id.

       In this case, Defendant emphasizes that he suffers from the following medical conditions:

asthma, high blood pressure, irregular heart rhythm, seizures, hypothyroidism, and cataracts.

Given his current medical condition, and particularly the fact that he suffers from asthma,

Defendant argues that his motion should be granted to protect him from the severe complications

he could suffer if he contracted COVID-19 while incarcerated.

       As a preliminary matter, the court notes that it need not address whether Defendant has

properly satisfied the exhaustion requirement. This is so because, even assuming Defendant has

met the exhaustion requirement, as will be discussed below, his motion fails on its merits.

       Since the onset of the COVID-19 pandemic, many courts “have agreed that

[extraordinary and compelling] reasons exist in cases involving defendants whose serious

underlying health conditions place them at an elevated risk of infection and death from COVID-

19 while in custody.” United States v. Lopez, No. 18-CR-2846 MV, 2020 WL 2489746, at *2

(D.N.M. May 14, 2020) (unpublished). Of the courts that have reached such a conclusion,

several “have based their finding on the Sentencing Commission’s catch-all provision for ‘other’

extraordinary and compelling reasons” in the Application Notes. Id. Conversely, other courts

have reached this determination based on “a plain reading of § 3582(c)(1)(A) after concluding

that the [relevant] policy statement no longer applies.” Id. Either way, “a majority of federal

district courts have found . . . that the district court assumes the same discretion as the BOP

director when it considers a compassionate release motion properly before it.” United States v.

Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (unpublished).



                                                  3
          Case 2:18-cr-00408-DAK Document 39 Filed 06/17/20 Page 4 of 6



       Regardless of the bases upon which other courts have found extraordinary and

compelling reasons to grant a defendant’s motion for reduction in sentence, the court concludes,

based on the facts before it, that Defendant has failed to established extraordinary and

compelling reasons to warrant the relief he seeks in this case. First, although Defendant suffers

from asthma his medical records do not indicate that his asthma is moderate or severe, which is

the standard articulated by the Center for Disease Control and Prevention as placing individuals

at higher risk of complications from COVID-19. Centers for Disease Control, People Who Are

at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 16, 2020). Second, Defendant has

presented no evidence that any of his medical conditions are not well under control despite being

incarcerated. See United States v. Davis, No. 03-10157-1-JTM, 2020 WL 3037249, at *3 (D.

Kan. June 5, 2020) (unpublished) (noting that the defendant’s “medical conditions, while

chronic, appear[ed] to be well-controlled within the BOP environment” and therefore denying

the defendant’s motion to reduce his sentence). Third, Defendant has produced no evidence nor

relied on any statistics that FCI Phoenix, where Defendant is currently incarcerated, has any

confirmed cases of COVID-19. United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL

2781585, at *7 (W.D. Pa. May 29, 2020) (unpublished) (“Most, though not all, of the cases

where compassionate release has been granted . . . involved some showing that COVID-19 is

actually present, usually to a significant degree, in the facility where the prisoner is

incarcerated.”). Thus, while the court is sympathetic toward Defendant’s health concerns in

relation to COVID-19, Defendant’s concerns regarding the possibility of infection are too

speculative to grant Defendant’s request. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a



                                                  4
           Case 2:18-cr-00408-DAK Document 39 Filed 06/17/20 Page 5 of 6



particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.”). Therefore, because Defendant has failed to establish extraordinary and compelling

circumstances, his motion must be denied.

        In addition, the court finds that Defendant’s criminal history supports the denial of his

motion. Prior to the robbery in the instant case, in August 2005, Defendant was sentenced to 140

months imprisonment and 36 months of supervised release for eight other robberies that he

committed. In that case, Defendant’s supervision began in September 2013, and during his

supervision, he violated the conditions of his release four times, which resulted in Defendant

being sentenced to eight more months in prison. Defendant was released from prison on January

16, 2018, and only seven months later, Defendant committed the robbery for which he pleaded

guilty to in this case. Therefore, in light of Defendant’s criminal history, the court remains

unconvinced that there is a “low risk that [Defendant] will reoffend again.” Defendant’s Reply

at 12, ECF No. 38. Accordingly, Defendant’s motion must be denied.1

                                                CONCLUSION

        Based on the foregoing reasoning, Defendant’s Motion for Reduction in Sentence Under

18 U.S.C. § 3582(c)(1)(A) is hereby DENIED.




1
  In addition, throughout his motion and reply, Defendant argues that he should be released to home confinement
immediately. However, “the court lacks any authority to order that [Defendant] serve the remainder of [his]
sentence . . . by home confinement.” Machuca-Quiintana, 2020 WL 3047596, at *5. While the Coronavirus Aid,
Relief, and Economic Security Act grants broader discretion to the Director of the Bureau of Prisons to utilize home
confinement, it does not grant this court authority or jurisdiction to do the same. United States v. Carter, No. CR
12-20066-38-KHV, 2020 WL 2523294, at *2 (D. Kan. May 18, 2020) (unpublished). This is because “[BOP]—not
the Court— . . . decides whether home detention is appropriate.” United States v. Ward, No. CR-13-42-R, 2020 WL
2089826, at *2 (W.D. Okla. Apr. 30, 2020) (unpublished) (quoting United States v. Boone, No. CR-18-144-R, Doc.
52, p. 3 (W.D. Okla. Nov. 20, 2019)).

                                                         5
  Case 2:18-cr-00408-DAK Document 39 Filed 06/17/20 Page 6 of 6



Dated this 17th day of June, 2020.

                                     BY THE COURT:


                                     ____________________________________
                                     DALE A. KIMBALL
                                     United States District Judge




                                       6
